DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 32-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 12 of U.S. Patent No. 10,716,384.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the patented claim 12 and instant claim 32 are minor and obvious from each other.  Patented claim 12 pertains to a species of the instant claim 37 and therefore anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would, necessarily, extend the rights of the species should the genus issue as a patent after the species.  For example, instant claim 32 pertains to a product cartridge with a barrel and a plunger, wherein the barrel is releasably coupled to a housing of a reusable product dispenser.  Patented claim 12 pertains to a product cartridge with a barrel and a plunger, wherein the barrel is releasably coupled to a housing of a reusable product dispenser via a latching mechanism.  That is the only difference.  Therefore, the instant claim 32 is a broader version of the patented claim 12.  Furthermore, in the instant claim 32, the claimed limitations can be found in the patented claim 12.  Any infringement over the patented claim 12 would also infringe over the instant claim 32.  Hence the instant claim 32 does not differ from the scope of the patented claim 12.  In 214 USPQ 761, In re Van Ornum and Stang, broad claims in an application were held to be obvious double patenting over previous narrow claims.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 25-32, 34, 36-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Crawford et al (US 10,660,421), hereinafter Crawford.
Regarding claim 21, Crawford teaches a product dispensing system comprising: a reusable product dispenser comprising: a housing (1210 Fig 18-19) defining a longitudinal axis and a central opening (as shown in Fig 18) configured to receive a product cartridge (200) within the central opening of the housing; a base (1232 & 1822) rotatably coupled to a proximal portion of the housing and configured to rotate relative to the housing about the longitudinal axis defined by the housing in a first direction and a second direction (Col 12, Ln 51-63; Col 9, Ln 51-56 which also applies to embodiment of Fig 18); and a telescope (1830) extending distally from the base such that rotation of the base relative to the housing about the longitudinal axis defined by the housing in the first direction causes corresponding rotation of the telescope about the longitudinal axis in the first direction and rotation of the base about the longitudinal axis defined by the housing in the second direction causes corresponding rotation of the telescope relative to the housing about the longitudinal axis defined by the housing in the second direction (Col 12, Ln 51-63; Col 9, Ln 51-56 which also applies to embodiment of Fig 18), wherein the telescope is configured to operably couple to at least a portion of a product cartridge (Col 12, Ln 37-42) received within the central opening of the housing such that rotation of the base relative to the housing in the first direction and the telescope relative to the housing in the first direction causes a product to dispense from a product cartridge received within the central opening of the housing (Col 12, Ln 59-61); and a product cartridge (200) configured to releasably couple to the reusable product dispenser (Col 12, Ln 59-63; therefore releasably coupled).  
Crawford further teaches in claim 22 wherein the product cartridge comprises: a barrel (210, Fig 1) defining an opening (as shown in Fig 1) configured to retain a product (240) therein; and a plunger (230) disposed within the opening of the barrel and configured to operably couple to the telescope of the reusable product dispenser, wherein rotation of the base and telescope about the longitudinal axis causes longitudinal translation of the plunger along the longitudinal axis (Col 12, Ln 35-42, 51-59);   
in claim 25 a latching mechanism for releasably coupling the product cartridge to the reusable product dispenser (Col 6, Ln 3-11);  
in claim 26 wherein the product retained within the barrel includes at least one of a perfume, cologne, lipstick, cosmetic, ointment, antiperspirant, or any combinations thereof (Col 5, Ln 29-31);  
in claim 27 wherein the product retained within the barrel is a liquid, gel, solid, powder, or any combinations thereof (Col 5, Ln 31-32); and 
in claim 28 wherein the telescope (1620, Fig 16) is a multi-component structure defined by a plurality of collapsible sub-components (1621-1624), configured to vary a length of the telescope and transition between a collapsed condition having a shorter length (as shown in Fig 16) and an extended condition having a longer length (as shown in Fig 17).  
Regarding claim 29, Crawford teaches a reusable product dispenser for use with a product cartridge, the reusable product dispenser comprising: a housing  (1210 Fig 18-19) defining a longitudinal axis and a central opening (as shown in Fig 18) configured to receive a product cartridge (200) within the central opening of the housing; a base (1232 & 1822) rotatably coupled to a proximal portion of the housing and configured to rotate relative to the housing about the longitudinal axis defined by the housing in a first direction and a second direction (Col 12, Ln 51-63; Col 9, Ln 51-56 which also applies to embodiment of Fig 18); and a telescope (1830) extending distally from the base such that rotation of the base relative to the housing about the longitudinal axis defined by the housing in the first direction causes corresponding rotation of the telescope about the longitudinal axis in the first direction and rotation of the base about the longitudinal axis defined by the housing in the second direction causes corresponding rotation of the telescope relative to the housing about the longitudinal axis defined by the housing in the second direction (Col 12, Ln 51-63; Col 9, Ln 51-56 which also applies to embodiment of Fig 18), wherein the telescope is configured to operably couple to at least a portion of a product cartridge (Col 12, Ln 37-42) received within the central opening of the housing such that rotation of the base relative to the housing in the first direction and the telescope relative to the housing in the first direction causes a product to dispense from a product cartridge received within the central opening of the housing (Col 12, Ln 59-61).  
Crawford further teaches in claim 30 a latching mechanism for releasably coupling the reusable product dispenser to a product cartridge (Col 6, Ln 3-11); and 
in claim 31 wherein the telescope (1620, Fig 16) is a multi-component structure defined by a plurality of collapsible sub-components (1621-1624), configured to vary a length of the telescope and transition between a collapsed condition having a shorter length (as shown in Fig 16) and an extended condition having a longer length (as shown in Fig 17). 
Regarding claim 32, Crawford teaches a product cartridge for use with a reusable product dispenser, the product cartridge comprising: a barrel (210, Fig 18-19) defining a longitudinal axis and an opening (as shown in Fig 18-19) configured to retain a product (Col 12, Ln 59-61) therein, the barrel including an inner wall (as shown in Fig 18-19); and a plunger (230) disposed within the opening of the barrel and including an outer wall (as shown in Fig 18-19) configured to abut the inner wall of the barrel, wherein rotation of the plunger about the longitudinal axis defined by the barrel causes longitudinal translation of the plunger along the longitudinal axis (Col 12, Ln 51-61), wherein the barrel is configured to releasably couple to a housing (Col 5, Ln 64-67 to Col 6, Ln 1-15 & 26-30) of a reusable product dispenser (110, Fig 1).  
Crawford further teaches in claim 34 a deodorant product disposed within the barrel (Col 12, Ln 59-61), wherein rotation of the plunger in a first direction about the longitudinal axis causes distal translation of the deodorant product along the longitudinal axis out of a distal portion of the barrel (Col 12, Ln 51-63), and wherein rotation of the plunger in a second direction about the longitudinal axis causes proximal translation of the deodorant product along the longitudinal axis (Col 9, Ln 51-56; which also applies to the embodiment of Fig 18-19);   
in claim 36 wherein the product retained within the barrel includes at least one of a perfume, cologne, lipstick, cosmetic, ointment, antiperspirant, or any combinations thereof (Col 5, Ln 29-31); and   
in claim 37 wherein the product retained within the barrel is at least one of a liquid, gel, solid, powder, or any combinations thereof (Col 5, Ln 31-32).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford.
Regarding claim 33, Crawford is silent regarding wherein a distal portion of the barrel includes a curved edge, the curved edge having a diameter larger than a diameter of a proximal portion of the barrel.  Instead, Crawford teaches a straight edge and continuous diameter (Fig 18).  
At the time the invention was made, it would have been obvious matter of design choice to a person of ordinary skill in the art to use curved edge at a distal portion of the barrel having a diameter larger than a proximal portion of the barrel.  Applicant has not disclosed the curved edge with a larger diameter provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Crawford’s straight edge and same diameter to perform equally well because both types of barrels are equally capable of storing compositions.  
Accordingly, it would have been obvious one of ordinary skill in the art at the effective filing date of the claimed invention to modify Crawford to obtain the invention as claimed because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Crawford. 
	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford, in view of Koehler et al (US 5,538,161), hereinafter Koehler.
Regarding claim 35, Koehler teaches substantially all features of the claimed invention except for wherein the barrel includes a level indicator configured to provide a view into the barrel.  Attention is directed to Koehler that teaches wherein the barrel (14, Fig 1) includes a level indicator (20) configured to provide a view into the barrel (Col 3, Ln 28-35).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a level indicator to provide a view into the barrel, in view of Koehler's teaching.  Windows or level indicators are often used to alert the user that the product is about to be exhausted and a new container needs to be purchased should the user wishes to continue using the product.  

Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 9,723,907 to Huang et al is directed to state of the art as a teaching of a reusable product dispenser and a refill cartridge.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER C CHIANG whose telephone number is (571)270-5613. The examiner can normally be reached Mon-Fri 10 AM- 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER C CHIANG/Primary Examiner, Art Unit 3754